Citation Nr: 0203155	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran had active duty from October 1959 to February 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO rating decision which denied 
an increase in a 10 percent rating for service-connected 
conjunctivitis.  This is the only issue properly on appeal at 
this time.

In a March 2002 written presentation, the veteran's 
representative raised the issue of secondary service 
connection for left eye vision impairment as due to service-
connected conjunctivitis.  The file shows that a final 
unappealed RO decision in October 1970 denied service 
connection for vision problems including those of the left 
eye.  In any event, the issue of secondary service connection 
for a left eye vision impairment is not before the Board at 
this time, and the Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran has active conjunctivitis with objective 
symptoms, for which he is currently assigned the maximum 
schedular rating of 10 percent.  The condition does not 
involve an exceptional or unusual disability picture as would 
warrant referral of the case for consideration of an 
extraschedular evaluation.


CONCLUSION OF LAW

The veteran's conjunctivitis is not more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.84a, Diagnostic Code 6018 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Army from October 
1959 to February 1962.  Service medical records indicate that 
at the October 1959 service entrance examination defective 
vision, particularly of the left eye, was noted; it was noted 
that he wore glasses; and he was given a physical profile for 
defective vision.  During active duty, the veteran was 
treated for eye problems including conjunctivitis, and he was 
also noted to have defective vision.  At the January 1962 
separation examination, the eyes were normal on physical 
evaluation, but defective vision was noted, including 
anisometropia (myopia of different degrees of both eyes) and 
amblyopia of the left eye.  On a medical history form it was 
noted the veteran wore eyeglasses for myopia.  

At a June 1963 examination for the National Guard, the 
veteran denied a history of eye problems, and the eyes and 
vision were reported as normal on examination.

In May 1970, the veteran claimed service connection for an 
eye problem.

A June 1970 private medical statement notes the veteran was 
seen in May 1964 and in June 1970, and findings included 
myopia of the eyes and amblyopia of the left eye.  

At a July 1970 VA eye examination, it was noted that the 
external eyes were normal except for conjunctival injection, 
and diagnoses included conjunctivitis of both eyes.  Also 
diagnosed were refractive error, anisometropia, and amblyopia 
of the left eye due to anisometropia.

An October 1970 RO decision granted service connection and a 
10 percent rating for chronic conjunctivitis.  The RO denied 
service connection for refractive error, anisometropia, and 
amblyopia of the left eye due to anisometropia; the veteran 
did not appeal the denial of service connection for vision 
problems.

Medical records in later years note service-connected 
conjunctivitis as well as     non-service-connected vision 
problems.

In November 1997, the veteran filed a claim for an increased 
rating for conjunctivitis.  

At a December 1997 VA eye examination, there was 1+ injection 
of the conjunctiva, and diagnoses included chronic allergic 
conjunctivitis.  Defective vision of the eyes was also noted, 
and diagnoses included myopia of the eyes and optic 
neuropathy of the left eye.

The veteran reported treatment for conjunctivitis at the VA 
medical center; the RO contacted that facility and was 
informed there were no records of the alleged treatment.

Analysis

The veteran claims an increase in a 10 percent rating for 
conjunctivitis.  The file shows that through correspondence, 
the rating decision, and the statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  A VA examination has been provided, 
and there are no pertinent recent medical records to be 
obtained.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's only service-connected eye problem is chronic 
conjunctivitis.  He has vision problems which are non-
service-connected, and such may not be considered in rating 
the service-connected conjunctivitis.  38 C.F.R. § 4.14.

The maximum schedular rating for chronic conjunctivitis is 10 
percent, and such is given when the condition is active, with 
objective symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018.  
The recent VA examination shows some conjunctival injection, 
which supports the current 10 percent rating.  The 10 percent 
rating for conjunctivitis has also been in effect for over 20 
years and is protected from reduction.  38 U.S.C.A. § 110.

The Board has considered whether a rating higher than 10 
percent for conjunctivitis is warranted on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  The Board does not have 
the authority to assign an extraschedular rating in the first 
instance, although it may consider whether referral of the 
case to appropriate VA officials is warranted for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet.App. 337 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular rating standards.  
Such factors do not appear in this case with regard to the 
veteran's conjunctivitis, and the schedular 10 percent rating 
which has been assigned adequately compensates him for the 
related industrial impairment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  Thus the Board finds no basis 
for referral of the case for extraschedular consideration. 

The preponderance of the evidence is against the claim for an 
increase in a 10 percent rating for conjunctivitis.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An increased rating for conjunctivitis is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




